Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-6 and 8-18) in the reply filed on November 15, 2022 is acknowledged.
Claim 7 is currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 12, 13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nakashio et al. (JP 6669326 B1).
	As per claim 1, Nakashio et al. (JP 6669326 B1) discloses a magnetic tape cartridge (e.g., 10) comprising: a case (e.g., 11) in which a magnetic tape (e.g., 1) is housed; and a storage medium (e.g., 9) provided in the case (11), wherein the storage medium (9) stores at least one of temperature/humidity allowable range related information regarding an allowable range of temperature/humidity in using the magnetic tape (1), preservation period upper limit related information regarding an upper limit of a preservation period of the magnetic tape, or use frequency upper limit related information regarding an upper limit of a use frequency of the magnetic tape.  
	For example, Nakashio et al. (JP 6669326 B1) discloses that the memory (9) stores "information during data recording (e.g., information regarding temperature, information regarding humidity, information regarding tension, or information regarding the width of the magnetic tape 1). Then, during data reproduction, this information is read by the reader/writer 37, and this information is used to deal with fluctuations in the width of the magnetic tape 1." See paragraph [0070] of the corresponding Patent Family US 2021/0249044 A1 for translation. Thus, the memory (9) stores such information regarding temperature/humidity (during recording) and can use this information to make the appropriate adjustments to the magnetic tape (1) at a later time (e.g., during data reproduction). Since the adjustments are made, the memory (9) which stores the data pertaining to the temperature/humidity environmental conditions, can be considered to "store … an allowable range of temperature/humidity in using the magnetic tape" since the adjustments made later on, using this information, allowing continued use of the magnetic tape by making such adjustments (over and over again, thus producing a range) to the magnetic tape (based on the information stored in memory (9)). Thus claim 1 is seen to be anticipated. 
	As per claim 2, wherein the temperature/humidity allowable range (e.g., the stored data in memory (9) that corresponds to multiple measurements made of the temperature/humidity during different recording times) related information is a numerical value itself representing the allowable range of the temperature/humidity or first identification information corresponding to the numerical value representing the allowable range of the temperature/humidity (e.g., the stored data in memory (9) that corresponds to multiple measurements made of the temperature/humidity during different recording times, is quantified (i.e., numerically associated with particular sets of temperatures or humidities) and stored in memory (9), later used, to make adjustments to the magnetic tape such that the tape is allowed to be reproduced)).  See, inter alia, abstract, paragraphs [0017, 0070, 0110-0112, 0133], etc. of the corresponding Patent Family US 2021/0249044 A1 for translation.
	As it pertains to claim 3, the recitation "wherein the preservation period upper limit related information is a numerical value itself representing the upper limit of the preservation period or second identification information corresponding to the numerical value representing the upper limit of the preservation period" is seen to only further limit the alternative choice set forth in claim 1. Since Nakashio et al. (JP 6669326 B1) already meets another alternative of the choices set forth in claim 1, Nakashio et al. (JP 6669326 B1) need not necessarily be required to meet this alternative.  
	As it pertains to claim 4, the recitation "wherein the use frequency upper limit related information is a numerical value itself representing the upper limit of the use frequency or third identification information corresponding to the numerical value representing the upper limit of the use frequency" is seen to only further limit the alternative choice set forth in claim 1. Since Nakashio et al. (JP 6669326 B1) already meets another alternative of the choices set forth in claim 1, Nakashio et al. (JP 6669326 B1) need not necessarily be required to meet this alternative.  
As per claim 5, wherein the storage medium includes an internal memory (e.g., 9) incorporated in a noncontact communication medium (e.g., see, "the cartridge memory 9 capable of reading/writing, without contact, content relating to data recorded on the magnetic tape 1 is disposed inside the other side wall of the cartridge case 11" - paragraph [0049] of the corresponding Patent Family US 2021/0249044 A1 for translation) where reading and writing of information are performed by a noncontact reading and writing device (e.g., 37) (e.g., see paragraph [0070] of the corresponding Patent Family US 2021/0249044 A1 for translation).  
	As per claim 8, wherein the storage medium (9) also stores tension allowable range related information regarding an allowable range of tension applied to the magnetic tape (1) (e.g., see, inter alia, paragraph [0033] of the corresponding Patent Family US 2021/0249044 A1 for translation.)  
	As per claim 9, wherein the tension allowable range related information is a numerical value itself representing the allowable range of the tension or fourth identification information corresponding to the numerical value representing the allowable range of the tension (e.g., the stored data in memory (9) that corresponds to multiple measurements made of the tension at times, is quantified (i.e., numerically associated with particular sets of tensions of the tape, which allow the tape to be read back)).  See, inter alia, abstract, paragraph [0033, 0070], etc. of the corresponding Patent Family US 2021/0249044 A1 for translation.
As per claim 10, a magnetic tape drive (e.g., 30 - see Fig. 4) is provided in which the magnetic tape cartridge (10) according to claim 1 is loaded, the magnetic tape drive (30) comprising: a read-out device that reads out at least one of temperature/humidity allowable range related information (e.g., see, inter alia, paragraph [0070]), preservation period upper limit related information, or use frequency upper limit related information stored in a storage medium; at least one of a temperature/humidity acquisition unit (e.g., 37) that acquires temperature/humidity detected by a temperature/humidity sensor (e.g., 39, 40), an elapsed time acquisition unit that acquires an elapsed time from a date of manufacture of the loaded magnetic tape cartridge or an elapsed time after data is recorded on a magnetic tape, and a use frequency acquisition unit that acquires a previous use frequency of the magnetic tape housed in the loaded magnetic tape cartridge; and a controller (e.g., 38) that performs control based on at least one of the temperature/humidity acquired by the temperature/humidity acquisition unit and an allowable range of the temperature/humidity, the elapsed time acquired by the elapsed time acquisition unit and an upper limit of a preservation period, or the use frequency acquired by the use frequency acquisition unit and an upper limit of the use frequency.  See, inter alia, paragraphs [0076, 0082, 0083, 0090] of the corresponding Patent Family US 2021/0249044 A1 for translation.
As per claim 12, note the recitation is merely conditional. That is, the recitation of "wherein, in a case where the tension allowable range related information is also stored in the storage medium, the controller controls an operation of a tension application mechanism to apply tension within the allowable range represented by the tension allowable range related information to the magnetic tape" is not a positive requirement. Emphasis added. Thus, being conditional, the recitation is not considered to be positively required. Regardless, see paragraphs [0015, 0017, 0070, 0081] where Nakashio et al. (JP 6669326 B1) is considered to meet such a limitation.  
Additionally, as per claim 13, Nakashio et al. (JP 6669326 B1) further discloses a method of operating a magnetic tape drive (e.g., 30), the method comprising: reading out (e.g., via reader (37)) at least one of the temperature/humidity allowable range related information (e.g., see, inter alia, paragraph [0070] and the discussion of the details as to how Nakashio et al. (JP 6669326 B1) is being interpreted, supra), the preservation period upper limit related information, or the use frequency upper limit related information stored in the storage medium included in the magnetic tape cartridge according to claim 1; and performing control (e.g., via adjusting the tension of the tape and/or other characteristics in response to the regarding of such environmental or frequency of use information ) based on at least one of temperature/humidity detected by a temperature/humidity sensor and the allowable range of the temperature/humidity (e.g., see, inter alia, abstract, paragraphs [0015, 0017, 0070, 0081], etc.)
As per claim 15, note the recitation is merely conditional. That is, the recitation of "wherein, in a case where the tension allowable range related information is also stored in the storage medium, the control includes controlling an operation of a tension application mechanism to apply tension within the allowable range represented by the tension allowable range related information to the magnetic tape" is not a positive requirement. Emphasis added. Thus, being conditional, the recitation is not considered to be positively required. Regardless, see paragraphs [0015, 0017, 0070, 0081] where Nakashio et al. (JP 6669326 B1) is considered to meet such a limitation.  
	As per claim 16, a magnetic tape system (e.g., 30 - see Fig. 4) is provided comprising: the magnetic tape cartridge (10) according to claim 1; a read-out device (e.g., 37) that reads out at least one of temperature/humidity allowable range related information, preservation period upper limit related information, or use frequency upper limit related information stored in a storage medium (9) (e.g., see, inter alia, paragraph [0070]); and a control device (e.g., 38) that performs control based on at least one of temperature/humidity detected by a temperature/humidity sensor (e.g., 39/40) and the allowable range of the temperature/humidity, an elapsed time from a date of manufacture of the loaded magnetic tape cartridge or an elapsed time after data is recorded on the magnetic tape and the upper limit of the preservation period, or a previous use frequency of the magnetic tape housed in the loaded magnetic tape cartridge and the upper limit of the use frequency.   See, inter alia, paragraphs [0076, 0082, 0083, 0090] of the corresponding Patent Family US 2021/0249044 A1 for translation.
As per claim 18, note the recitation is merely conditional. That is, the recitation of "wherein, in a case where the tension allowable range related information is also stored in the storage medium, the control device controls an operation of a tension application mechanism to apply tension within the allowable range represented by the tension allowable range related information to the magnetic tape" is not a positive requirement. Emphasis added. Thus, being conditional, the recitation is not considered to be positively required. Regardless, see paragraphs [0015, 0017, 0070, 0081] where Nakashio et al. (JP 6669326 B1) is considered to meet such a limitation.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashio et al. (JP 6669326 B1) in view of Tokai et al. (US 2019/0073252 A1).
See the description of Nakashio et al. (JP 6669326 B1), supra.
As per claim 6, Nakashio et al. (JP 6669326 B1) remains silent with regard to wherein at least one of the temperature/humidity allowable range related information, the preservation period upper limit related information, or the use frequency upper limit related information is stored in a storage block of the internal memory where information is unrewritable.  
As per claim 11 (and analogously, as per claim 17 and method claim 14), Nakashio et al. (JP 6669326 B1) further discloses wherein the controller (38) performs control for permitting use of the magnetic tape (1) in at least one of a case where the temperature/humidity acquired by the temperature/humidity acquisition unit (37) (or detected by the temperature/humidity sensor (39/40)) is within the allowable range of the temperature/humidity, a case where the elapsed time acquired by the elapsed time acquisition unit falls below the upper limit of the preservation period, or a case where the use frequency acquired by the use frequency acquisition unit falls below the upper limit of the use frequency. 
For example, in at least one of a case where the temperature/humidity acquired by the temperature/humidity acquisition unit (37) is within the allowable range of the temperature/humidity, Nakashio et al. (JP 6669326 B1) discloses that the memory (9) stores "information during data recording (e.g., information regarding temperature, information regarding humidity, information regarding tension, or information regarding the width of the magnetic tape 1). Then, during data reproduction, this information is read by the reader/writer 37, and this information is used to deal with fluctuations in the width of the magnetic tape 1." See paragraph [0070] of the corresponding Patent Family US 2021/0249044 A1 for translation. Thus, the memory (9) stores such information regarding temperature/humidity (during recording) and can use this information to make the appropriate adjustments to the magnetic tape (1) at a later time (e.g., during data reproduction). Since the adjustments are made, the memory (9) which stores the data pertaining to the temperature/humidity environmental conditions, can be considered to "store … an allowable range of temperature/humidity in using the magnetic tape" since the adjustments made later on, using this information, allow continued use of the magnetic tape by making such adjustments (over and over again, thus producing a range) to the magnetic tape (based on the information stored in memory (9)).
As per claim 11 (and analogously, as per claim 17 and method claim 14), however, Nakashio et al. (JP 6669326 B1) remains silent with regard to performing at least one of control for prohibiting the use of the magnetic tape or control for notifying of a warning indicating that the magnetic tape is unusable in at least one of a case where the temperature/humidity acquired by the temperature/humidity acquisition unit (or detected by the temperature/humidity sensor (39/40)) is outside the allowable range of the temperature/humidity, a case where the elapsed time acquired by the elapsed time acquisition unit is equal to or greater than the upper limit of the preservation period, or a case where the use frequency acquired by the use frequency acquisition unit is equal to or greater than the upper limit of the use frequency.
Such arrangements are known within the magnetic tape cartridge art.
As just on example, Tokai et al. (US 2019/0073252 A1) discloses an analogous magnetic tape cartridge, in the same field of endeavor as Nakashio et al. (JP 6669326 B1), wherein a magnetic tape cartridge (e.g., 10) is provided, comprising: a case (e.g., 12) in which a magnetic tape (T) is housed; and a storage medium (e.g., 22) provided in the case (12); the storage medium stores information pertaining to error rates regarding the reading or writing of the tape, based on environmental conditions such as temperature or frequency of use (e.g., see, inter alia, paragraphs [0035-0038]). 
As per claim 6, the information stored on the storage medium (e.g., a non-contact storage medium - RFID tag that transmits wirelessly) is unrewritable, as per claim 6. Note that the information is recorded on tag (22) at the time of manufacture and is not rewritten to during regular use of the tape cartridge after manufacture (e.g., see, inter alia, paragraph [0037] and also paragraph [0048]).   
	Moreover, as per claims 11 and 17 and method claim 14, Tokai et al. (US 2019/0073252 A1) further discloses the controller (e.g., 32) performing at least one of control for prohibiting the use of the magnetic tape (T) or control for notifying of a warning indicating that the magnetic tape (T) is unusable in response to a frequency of use and/or other environmental condition (such as temperature) (e.g. see, inter alia, paragraphs [0054, 0055, 0056, and 0058]).
Given the express teachings and motivations, as espoused by Tokai et al. (US 2019/0073252 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the features of claims 6 and 11, 14 and 17, as noted supra, and as taught by Tokai et al. (US 2019/0073252 A1) to the magnetic tape cartridge of Nakashio et al. (JP 6669326 B1), in order to advantageously provide "a case where the lifetime of the recording tape cartridge can be estimated, a countermeasure such as replacement of the recording tape cartridge of which estimated lifetime is comparatively short or the lifetime has been exceeded can be preferably performed. . . As a result of this countermeasure, it is possible to prevent occurrence of failure in reading or writing data from or to the magnetic tape included in the recording tape cartridge." See paragraphs [0007-0008] of Tokai et al. (US 2019/0073252 A1).

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein magnetic tape cartridges include non-contact communication media that stores relevant information pertaining to the magnetic tape and/or other conditions of the tape cartridge, per se.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688